Citation Nr: 1418932	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  13-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability to include congenital spondylolysis, congenital spondylolisthesis, degenerative joint disease and degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that evidence was received by the RO prior to the expiration of the appeal period for the August 2012 decision for the claims of entitlement to service connection for a right knee disability and left knee disability.  Specifically, the evidence consisted of treatment records received from Dr. D. S.  The RO again denied the claims in a September 2012 rating decision.  When new and material evidence is received prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The evidence consisted of records showing treatment for multiple conditions, including treatment for the right knee.  However, this additional evidence was not new and material evidence as it merely continued to show that the Veteran had bilateral knee difficulties including a right knee arthroscopy and meniscectomy, which was cumulative and redundant of evidence previously of record.  Therefore, as this evidence was not new and material, 38 C.F.R. §  3.156(b) does not apply and the right and left knee claims that were denied in the unappealed August 2012 and September 2012 rating decisions are not pending.

The Veteran testified at February 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1973 rating decision denied entitlement to service connection for congenital spondylolysis and congenital spondylolisthesis and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final July 1973 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The July 1973 rating decision, which denied entitlement to service connection for congenital spondylolysis and congenital spondylolisthesis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a low back disability to include congenital spondylolysis, congenital spondylolisthesis congenital spondylolisthesis, degenerative joint disease and degenerative disc disease.  This award represents a grant of this specific issue on appeal, although the merits the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for congenital spondylolysis in March 1973.  In a July 1973 rating decision, the RO denied the claim.  The Veteran did not appeal the July 1973 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In December 2011, the Veteran again submitted a claim of service connection for a low back disability, which was denied in an August 2012 rating decision as the RO determined new and material evidence had not been received.  As described above, private treatment records, from Dr. D. S., were received within the appeal period of the August 2012 rating decision.  However, the claim of entitlement to service connection for a low back disability was denied for a second time in a September 2012 rating decision, also on the basis that new and material evidence had not been received.  In October 2012, the Veteran filed a notice of disagreement specific to the August 2012 rating decision.  Thereafter, a July 2013 statement of the case found new and material evidence had been received and reopened the claim but denied the claim on the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the July 1973 rating decision, which denied the claim of entitlement to service connection for congenital spondylolysis and congenital spondylolisthesis, the evidence of record included, service treatment records, a May 1973 VA examination, and a March 1973 application for benefits from the Veteran.

New evidence added to the record since the July 1973 rating decision, included private treatment records, a medical letter from Dr. D. S. received by VA in October 2012, and February 2014 testimony from the Veteran.  Specifically, the October 2012 medical letter from Dr. D. S. diagnosed the Veteran with degenerative disc disease, lumbago and sciatica and stated these conditions are likely related to military duty.  Additionally, in February 2014 testimony, the Veteran stated he believed that his low back disability did not pre-exist service.  

The Board finds that this evidence is new, particularly the October 2012 medical letter from Dr. D. S. and the February 2014 testimony, because it was not previously before VA decision makers.  The October 2012 medical letter from Dr. D. S. is also material because the evidence shows that the Veteran currently has a low back diagnosis, not previously of record, and provides evidence on a possible nexus between the disability and service.  The RO denied the claim on the merits in the July 1973 rating decision because the congenital spondylolysis and congenital spondylolisthesis were considered developmental defects; however, the Veteran now has a different diagnosis and some indication that it is linked to service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013), with respect to the claim, as the Veteran contends his low back disability, to include a new diagnosis of degenerative disc disease, was sustained from lifting a motorcycle during service.  Accordingly, the claim of entitlement to service connection for a low back disability, to include congenital spondylolysis, congenital spondylolisthesis, degenerative joint disease, and degenerative disc disease is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability to include congenital spondylolysis, congenital spondylolisthesis, degenerative joint disease, and degenerative disc disease is reopened, and to that extent only, the appeal is granted.


REMAND

A review of the Veteran's service treatment records reveals that an enlistment examination was conducted in May 1970.  In the May 1970 enlistment examination, the Veteran affirmatively checked yes to the question referencing back trouble, but no clinical diagnosis with respect the Veteran's back was recorded.  Additionally, the Veteran asserted, in February 2014 testimony, that he did not have a preexisting back condition but indicated back trouble in the May 1970 enlistment examination because he had twisted his back playing high school football.  No defect or diagnosis was listed on the May 1970 enlistment examination report and the Veteran was found to be qualified for service.  The remaining service treatment records document treatment for complaints of back pain.  An April 1972 clinical record indicates that the Veteran complained recurrent low back pain from prolonged standing, walking, stooping, squatting or lifting.  A May 1972 Medical Board report states that the Veteran was diagnosed with congenital spondylolysis and congenital spondylolisthesis and was found unfit for duty, with a condition that existed prior to service and was not aggravated by service.  A February 2012 VA examination reports showed diagnoses of congenital spondylolysis and congenital spondylolisthesis with progressive degenerative joint disease.  A medical letter from Dr. D. S., received by VA in October 2012, provides a diagnosis of degenerative disc disease.

As congenital spondylolysis and congenital spondylolisthesis may be congenital deformities, this raises the question of whether service connection is permissible for these disabilities.  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2013).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990).

VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Here, if the Veteran has conditions that are indeed congenital, medical evidence is required to determine whether such conditions are congenital or developmental defects or a congenital or developmental disease.  If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service.  The February 2012 VA examination is inadequate as it did not address these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Additionally, the October 2012 private medical letter, from Dr. D. S., diagnosed the Veteran with degenerative disc disease and provided a nexus opinion but did not reconcile the opinion with the prior diagnoses of congenital spondylolysis and congenital spondylolisthesis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his low back disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify any low back condition(s) diagnosed during the pendency or proximate to the claim (to include congenital spondylolysis, congenital spondylolisthesis, degenerative joint disease and degenerative disc disease) and comment on whether any identified condition is an acquired disability or a congenital disease or defect.

For each low back condition found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active military service.

If any diagnosis is considered a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If any diagnosed low back condition is considered a congenital disease, state whether such was aggravated (increased in severity) beyond the normal progress of the disease in service.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


